Case: 10-50599 Document: 00511475535 Page: 1 Date Filed: 05/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 12, 2011
                                     No. 10-50599
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TOYLAN BARSHUN WRIGHT,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:99-CR-85-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Toylan Barshun Wright appeals the district court’s judgment revoking his
supervised release. He argues that the evidence was insufficient to establish
that he violated the conditions of his supervised release by committing the Texas
offenses of possession of cocaine and using a vehicle to flee from a peace officer.
       We review the district court’s decision to revoke supervised release for
abuse of discretion. United States v. Spraglin, 418 F.3d 479, 480 (5th Cir. 2005).
A district court does not abuse its discretion in revoking a defendant’s

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50599 Document: 00511475535 Page: 2 Date Filed: 05/12/2011

                                  No. 10-50599

supervised release if a preponderance of the evidence satisfies the court that the
defendant has failed to comply with the conditions of supervised release. United
States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995); see 18 U.S.C. § 3583(e)(3).
“All that is required is enough evidence, within a sound judicial discretion, to
satisfy the district judge that the conduct of the probationer has not met the
conditions of probation.” Spraglin, 418 F.3d at 481 (quotation and citation
omitted). In considering a challenge to the sufficiency of the evidence, this court
views the evidence and all reasonable inferences that may be drawn from the
evidence in a light most favorable to the Government.           United States v.
Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir. 1994).
      The evidence at the revocation hearing showed that on March 30, 2010,
Wright was the driver of a Mercury Grand Marquis in which a rock of crack
cocaine was found; Wright’s control of the vehicle was some evidence that he
constructively possessed the controlled substance found within the vehicle. See
United States v. Jones, 185 F.3d 459, 464 (5th Cir. 1999). Testimony established
that Wright’s possession of a large amount of currency was consistent with drug
trafficking. Further, given testimony at the revocation hearing by a police officer
who conducted a field test to determine that the substance in question contained
cocaine, Wright’s argument that the evidence was insufficient under United
States v. Grandlund, 71 F.3d 507 (5th Cir. 1995), is unavailing. The district
court did not abuse its discretion in determining that Wright had violated the
terms of his supervision by committing a Texas cocaine possession offense. See
Spraglin, 418 F.3d at 480-81.
      As to the charge that Wright violated Texas state law on May 6, 2010, by
using a vehicle to flee from a peace officer, the issue is whether the evidence was
sufficient to establish that Wright was the driver of the vehicle in question. A
police officer who pursued the fleeing vehicle identified Wright as the driver; he
also testified that Wright had driven the same vehicle, a Mercury Grand



                                        2
    Case: 10-50599 Document: 00511475535 Page: 3 Date Filed: 05/12/2011

                                  No. 10-50599

Marquis, on March 30, 2010. Wright’s father and Wright, however, testified that
Wright had not been the driver on the latter occasion.
      Given the testimony presented at the revocation hearing, there were two
permissible views of the evidence. The district court implicitly determined that
the police officer’s testimony was credible and that the testimony of Wright and
his father was not believable. The district court’s credibility determinations are
entitled to great deference. See Alaniz-Alaniz, 38 F.3d at 791. Wright has not
shown that the district court abused its discretion by finding by a preponderance
of the evidence that he committed the offense of fleeing from a peace officer. See
Spraglin, 418 F.3d at 480-81.
      AFFIRMED.




                                        3